Exhibit 10.1 AGREEMENT AND PLAN OF MERGER by and among AG&E HOLDINGS INC. American Gaming & Electronics, Inc ., Advanced Gaming Associates LLC , the COMPANY MEMBER and the COMPANY REPRESENTATIVE Dated as of April 12, 2016 TABLE OF CONTENTS Article I. DEFINITIONS 2 Definitions. 2 Article II. THE MERGER 12 The Merger. 12 Plan of Merger. 12 Closing; Effective Time. 12 Effect of the Merger. 12 Constituent Documents of Surviving Entity; Directors and Officers. 13 Conversion of Equity Interests Merger Sub. 13 Merger Consideration. 13 Post-Closing Adjustment to Parent Note Amount. 14 Fractional Shares. 15 Delivery of Stock Consideration. 16 Rights as Members; Transfers of Existing Company Interests. 17 Dissenters’ or Appraisal Rights. 17 Further Action. 17 Article III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY MEMBER 18 Organizational Matters. 18 Capital Structure. 18 Authority and Due Execution. 19 Non-Contravention and Consents. 19 Financial Statements. 20 Indebtedness. 21 Litigation. 21 Taxes. 21 Title to Property and Assets. 24 Intellectual Property. 24 Accounts Receivable; Accounts Payable. 26 Compliance; Permits. 26 Brokers’ and Finders’ Fees. 26 Restrictions on Business Activities. 26 Employment Matters. 27 Employee Benefit Plans. 27 Environmental Matters. 30 Material Contracts. 30 i Insurance. 30 Transactions with Related Parties; Additional Member Interests. 31 Books and Records. 31 Absence of Changes. 31 Product Warranties; Services. 31 Customers and Suppliers. 31 Bank Accounts; Letters of Credit. 32 Assets Used in the Business. 32 Dissenter’s or Appraisal Rights. 32 Disclosures. 32 Article IV. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 33 Organizational Matters. 33 Authority and Due Execution. 33 Non-Contravention and Consents. 33 Litigation. 34 Parent Common Stock. 34 Brokers’ and Finders’ Fees. 35 Parent SEC Filings. 35 Opinion of Financial Advisors. 35 Net Operating Loss Carry Forwards. 35 Working Capital. 35 Trailing Twelve Months Financial Performance. 35 Title to Property and Assets. 36 Real Property. 36 Equipment. 36 Assets. 36 Compliance. 36 Permits. 36 Article V. COVENANTS 36 Conduct of Business Prior to the Closing; Notice of Certain Events. 36 Closing Distributions. 39 Access to Information. 39 No Solicitation of Other Bids. 39 Board Resolutions and Governance Issues. 40 Resignations. 40 Tax Matters. 40 Tax Documentation. 41 ii Company Employees. 41 Employee Benefit Plans. 41 Publicity. 41 Tail Insurance. 41 Competing Transaction. 42 Preparation of the Parent Proxy Statement; Parent Stockholders Meeting. 44 Stock Consideration Securities Matters. 44 Release. 45 Regulatory Matters. 45 Closing Conditions. 46 Further Assurances. 46 Article VI. CONDITIONS TO CLOSING 46 Conditions to Obligations of All Parties. 46 Conditions to Obligations of Parent and Merger Sub. 46 Conditions to Obligations of the Company and the Company Member. 48 Article VII. INDEMNIFICATION 49 Survival. 49 Indemnification. 50 Limitations on Indemnification 52 Punitive Damages 53 Claim Notice; Third Party Claim Procedures. 53 Article VIII. TERMINATION 54 Termination. 54 Effect of Termination. 56 Article IX. COMPANY REPRESENTATIVE 56 Authorization of Company Representative. 56 Compensation. 56 Article X. GENERAL PROVISIONS 57 Notices. 57 Interpretation. 58 Counterparts. 58 Entire Agreement. 58 Company Disclosure Schedule. 58 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Voluntary Nature of Agreement and Counsel. 58 Severability. 59 Remedies. 60 Specific Performance. 60 iii Assignment. 60 Expenses. 60 Extension; Waiver. 60 Amendment. 60 iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) dated as of April 12, 2016, is entered into by and among AG&E Holdings Inc., an Illinois corporation (“ Parent ”), American Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned Subsidiary of Parent (“ Merger Sub ”), Advanced Gaming Associates LLC, a Pennsylvania limited liability company (the “ Company ”), the Company Member (as defined below), and Anthony Tomasello, in his capacity as the Company representative (the “ Company Representative
